DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2022 has been entered.

Response to Amendment
Claims 1, 10 and 19 have been amended.  Claims 1-20 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on 12 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,592,743 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses using a supervised machine learning technique that is trained by user interaction to learn how to classify a volume of image data comprising multiple materials, the system then applies what it has learned to performing similar tasks in a fully automated fashion to new input image data.  The prior art does not disclose the limitations “learning based on the extracted visual features and the context associated with the input images, a composition procedure comprising at least a sequence of set of image operations to apply on the set of input images, the sequence of set of image operations obeying a sequential structure, wherein a previous operation in the sequence creates data for a next operation in the sequence, based on the learned composition procedure determine image operations in the composition procedure to present to a user, the image operations runnable on the hardware processor for the hardware processor to perform a function; and generate a difference visualization image … by executing the image operations.”

The closest prior art being Ma, Kwan-Liu. "Machine learning to boost the next generation of visualization technology." IEEE Computer Graphics and Applications 27.5 (2007): 6-9, discloses a system and method that uses a supervised machine learning technique that is trained by user interaction with a visualization system.  The system uses interactions from users to train the system to learn how to classify an entire volume of image data comprising multiple materials.  The system then applies what it has learned to performing similar tasks in a fully automated fashion to new input image data.  
Aragon, Cecilia R., and Karl J. Runge. "Workflow management for high volume supernova search." Proceedings of the 2009 ACM symposium on Applied Computing. ACM, 2009, discloses a system and method to process a large volume of image data that aggregates images and determines if a difference exists in a particular location over time.  The method preprocesses each image, reduces each image and subtracts it from the previous aggregation of images.  Processing includes the removal of noise and artifacts followed by a subtraction from a stack of reference images. 
Schultz, Thomas, and Gordon L. Kindlmann. "Open-box spectral clustering: applications to medical image analysis." IEEE Transactions on Visualization and Computer Graphics 19.12 (2013): 2100-2108, discloses an interactive learning system that visualizes mathematical quantities, suggest parameter values and provides feedback.  The system focuses on 3D image analysis.  User actions are recorded and transferred to different data in which the same structures are to be found and thereby can be applied to other similar datasets in an automated manner.
Newly cited Robertson et al., U.S. Publication No. 2009/0327883 discloses an adaptive visualization system that receives visualization configurations and determines a suitable visualization for a user.  A visualization component automatically adapts a visualization output based in part on the visualization configurations. The visualization configurations can include user context inputs, user profile inputs, device characteristic inputs, or background data inputs.

With respect to the independent claims, the claimed limitations “learning based on the extracted visual features and the context associated with the input images, a composition procedure comprising at least a sequence of set of image operations to apply on the set of input images, the sequence of set of image operations obeying a sequential structure, wherein a previous operation in the sequence creates data for a next operation in the sequence, based on the learned composition procedure determine image operations in the composition procedure to present to a user, the image operations runnable on the hardware processor for the hardware processor to perform a function; and generate a difference visualization image … by executing the image operations” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668                  
/VU LE/Supervisory Patent Examiner, Art Unit 2668